Citation Nr: 1145025	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $5,969.60 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1974 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the Veteran's VA compensation benefits were terminated for the period from January 24, 2007, through July 25, 2007.  This created an overpayment of $5,969.60.

The Veteran was scheduled for a hearing before the Board at the Roanoke RO in May 2010; he failed to report for the hearing.  The Veteran was rescheduled for another hearing in July 2010; he also failed to report for that hearing.  He has not requested that another hearing be scheduled.  Therefore, his request for a Board hearing is considered withdrawn.


FINDING OF FACT

The evidence does not reflect that the Veteran was either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or an attempt to commit a felonious offense, or that he was violating a condition of probation or parole imposed for commission of a felony, from January 24, 2007, through July 25, 2007.


CONCLUSION OF LAW

During the period from January 24, 2007, through July 25, 2007, the Veteran was not a fugitive felon; the creation of an overpayment of VA compensation benefits in the amount of $5,969.60 was improper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R.  § 3.665(n)(2), 3.700 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the Veterans Claims Assistance Act (VCAA) are applicable to the appeal.  The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also         38 U.S.C.A. § 5302 (West 2002).  Regardless, the appellant has been informed of the evidence needed to show whether an overpayment was properly created via a letter sent in February 2008.  Accordingly, the Board will proceed to address the merits of the appeal.

Legal Criteria

A veteran eligible for compensation benefits may not be paid such benefits for any period during which he is a fugitive felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 3.665(n), provides: 

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

(3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran. 

38 C.F.R. § 3.665(n). 

While the term fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding. 

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 2002). 




Analysis

Review of the claims file reflects that the RO received notice of an outstanding warrant for the Veteran from the VA Office of the Inspector General (OIG) in December 2007.  The warrant had been issued in Portsmouth, Virginia, on January 24, 2007, for obstructing justice for violating the terms of the Veteran's probation.

The RO wrote to the Veteran proposing to terminate his disability compensation in December 2007.  The proposed termination was based on a finding that the outstanding warrant was evidence of him being a fugitive felon.  The Veteran did not respond to this letter.  In February 2008, the RO terminated the Veteran's disability compensation, finding that the Veteran had incurred an overpayment of $12,081.60.

In February 2008, the Veteran submitted a Violation of Probation Dismissal Order, which was entered on July 26, 2007.  The Order indicates that the alleged violations of probation were dismissed.  His disability compensation was restored from that date onwards, and the overpayment amount was adjusted to $5,969.60.

The Veteran has presented two arguments.  First, he asserts that the dismissal of his alleged violations of probation voided his warrant, thus, his overpayment was improperly created.  Second, he asserts that he was not properly served with the warrant, thus, he was not a "fugitive" as defined by law.  The Veteran has contacted the sheriff's department that issued the warrant and confirmed that the warrant was sent to an incorrect address.

In this case, the Veteran was convicted of a felony and was subsequently alleged to have violated the conditions of his probation.  In February 2008, however, the court entered an order dismissing these alleged violations.  Thus, as the underlying allegations were dismissed, the Veteran did not violate the conditions of his probation.

The only remaining determination is whether the Veteran was "fleeing to avoid prosecution" for an offense or an attempt to commit an offense that is a felony under the laws under the place from which the person flees.  Both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status.  As also explained, flight or hiding is necessary to meet the legal definition of fugitive.  See Black's Law Dictionary (8th Ed. 2004).

To engage in an intentional act of fleeing from prosecution, the Veteran would first have to be aware of the existence of a warrant.  Here, when the warrant was issued in January 2007, the Veteran was living in Virginia, openly under his own name, and claims that he was unaware of the felony warrant that had been issued. 

The evidence of record also reflects that the Veteran consistently informed VA of any change of address, and at the time of the issuance of the warrant, VA had the Veteran's correct address.  In his substantive appeal, the Veteran stated that he contacted the sheriff who issued the warrant, who confirmed that the warrant was mailed to a different address.  The Veteran contends that he was not aware of the warrant until he was arrested in July 2007, and the charges were subsequently dismissed.

The Board finds the Veteran's assertions that he was not actually served with the January 2007 warrant to be credible.  The Board also finds that an individual must have at least some knowledge of prosecution before he can be found to be fleeing; such interpretation is consistent with several federal courts' interpretation of the essentially identical SSA fugitive felon provision.  In December 2005, the Second Circuit Court of Appeals found that under that statute, in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e. to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005). 

Here, though, as noted, there is no indication the Veteran knew that his apprehension was sought.  See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D. Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  In both decisions, the district court found the SSA's interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status was in contradiction to the underlying statute and regulations applicable to SSA benefits. 

The Board finds that the same reasoning is applicable in this case.  The record does not show the Veteran received any notice that he was actually going to be prosecuted.  Without such notice, there can be no finding that he engaged in the intentional act of "fleeing from prosecution."  As the Veteran neither violated the conditions of his probation nor was fleeing to avoid prosecution, he is not considered a fugitive felon under the definition set forth in the regulation.  Thus, the termination of his VA compensation payments during that period from January 24, 2007, through July 25, 2007, was unwarranted, and his appeal is therefore granted.


ORDER

The Board having determined that the overpayment of VA compensation benefits in the amount of $5,969.60 was improperly created, the benefit sought on appeal is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


